DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13, 16 and 17 in the reply filed on 3 November 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2016/0075429 (hereinafter “Fong”).Regarding claims 1, 7-9, 16 and 17 	Fong teaches a main spar (elongate primary structural element) 10 for a main wing element (primary structure of an aircraft aerodynamic structure) 6 (paragraphs [0047] and [0048]; and Figures 3a-3c).  Fong teaches the main spar (elongate primary structural element) 10 has main spar webs (shear webs having a cross-sectional shape) 12, 13, 16 (paragraphs [0048] and [0049]).  Fong teaches the main spar 10 has a centre line 28 which extends lengthwise from the root to the tip passing through the geometric centre of the spar at each station along its length. The centre line 28 is straight in the inboard and outboard portions of the spar, but follows a curved path in the tapered central portion 25. This curved path is doubly curved so it does not lie in a single plane and appears curved from the two orthogonal viewing directions (Figures 3a-3c, and paragraph [0053]), which corresponds to the main spar webs (shear webs) 12, 13, 16 of the main spar (elongate primary structural element) 10 comprising a twist about a longitudinal axis of the main spar webs (shear webs) 12, 13, 16, and a face of at least a portion of the main spar webs (shear webs) 12, 13, 16 is non-planar when the shear web is free from a torque applied about the longitudinal axis. 	Fong teaches an upper skin 19 and a lower skin 20 (at least one cover) are bonded to the main spar 10 (paragraph [0049]). 	Fong illustrates the cross-sectional shape of the shear web 12, 13 at a first section 10a of the primary structural element 6 is rotationally offset from the cross-sectional shape of the shear web 12, 13 at a second section 10b of the primary structural element so that a face of least a portion of the shear web is non-planar Regarding claims 2 and 3 	As previously mentioned, Fong teaches the main spar webs (shear webs) 12, 13, 16 of the main spar (elongate primary structural element) 10 is doubly curved so it does not lie in a single plane (plural twists about the longitudinal axis) and appears curved from the two orthogonal viewing directions (Figures 3a-3c, and paragraph [0053]).  Fong additionally teaches the cant or anhedral angle of the centre line 28 (twist) is initially quite small and increases continuously along the curved path (paragraph [0054] and Figure 3a), which corresponds to a rate of rotational offset with distance along the axis being non-uniform or not consistent, which is classified as being an irregular twist.Regarding claim 4 	In addition, Fong teaches primary structural element 10 is a spar (paragraph [0048]).Regarding claim 5 	In addition, Fong teaches the spar (primary structural element) 10 is a composite spar comprising resin impregnated fibers (composite material) (paragraph [0066]).Regarding claim 610 comprises the aft main spar webs (shear webs) 12, 13 joined by upper and lower main spar caps (flanges protruding from a portion of the shear webs) 14, 15, where an upper skin (cover) 19 of the winglet is bonded to the upper main spar cap 14 (flange aligns with or abuts the cover) and an upper front spar cap 17, and a lower skin (cover) 20 of the winglet is bonded to the lower main spar cap 15 (flange aligns with or abuts the cover) and a lower front spar cap 18 (paragraph [0049]).  Fong also illustrates the cross-sectional shape of the spar 10 at its root 10a is substantially rectangular (Figure 2 and paragraph [0052]), which corresponds to an angle between the flanges 14, 15 and the portion of the shear webs 12, 13 being approximately 90°, which falls within the claimed range.Regarding claim 10 	In addition, Fong teaches the spar (elongate primary structural element) 10 comprises different primary structures 12, 13, 14, 15, 16 which are bonded to (manufactured from plural parts or non-unitary with) the skins (at least one cover) 19, 20 (paragraph [0049]). Regarding claims 11 and 12 	In addition, Fong teaches the skins (at least one cover) includes an upper skin (cover) 19 and a lower skin (cover) 20, where the upper skin 19 and lower skin 20 are bonded to the upper main spar cap 14 and the upper from spar cap 17, respectfully (paragraph [0049]).  This configuration is considered to correspond to each of the skins 19, 20 having an identical orientation when compared to the spar caps 14, 17 based on the abutting nature required for the disclosed bonding process. 	Fong illustrates the cross-sectional shape of the spar 10 at its root 10a is substantially rectangular (Figure 2 and paragraph [0052]), which corresponds to: (1) a first angle between the portion of the shear web 12 or 13 and the upper cover 19 being equal to a second angle between the portion of the shear web 12 or 13 and the lower cover 20, or differs from the second angle by no more than 10°; and (2) the first and second angles, as previously defined, each being approximately 90°, which falls within the claimed ranges.Regarding claim 13 	In addition, Fong teaches the aircraft aerodynamic structure 6 is a main wing element (paragraph [0047]), which corresponds to a wing, a wingtip device, and/or a stabilizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783